DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the presence of claims 11-22 and 24-27 directed to invention nonelected without traverse. Accordingly, claims 11-22 and 24-27 have been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please amend the claims as follows:

	10. (Currently amended) The method of claim [[1, wherein the weight average molecular weight of the polymer or copolymer decreases less than 25% during melting and fabrication of the object.

	11-22. (Canceled).

	24-27. (Canceled). 

Reasons for Allowance
Claims 1-2, 6-8, 10 and 29-30 are allowed because the prior art fails to teach or suggest the following improvements in poly-4-hydroxybutyrate FFF (Reply, pg. 12):
The claims as currently amended are directed at fabricating a three-dimensional object from a filament of poly-4-hydroxybutyrate or copolymer or blend thereof using fused filament fabrication. Prior attempts at fused filament fabrication of P4HB have suffered from a number of deficiencies as noted in the Background section of the pending application including slippage of the P4HB filament in the feeder mechanism and the formation of soft plugs at the bottom of the heat sink. High temperatures are required at the nozzle end of the fused filament fabrication apparatus to render the molten but viscous P4HB filament sufficiently flowable but such high nozzle temperatures have a detrimental upstream affect (i.e., softening of the filament leading to loss of traction and to plug formation). The claimed system is specially configured to provide for appropriate temperature control upstream of the nozzle to mitigate these problems.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 6-8, 10 and 29-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743